Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
is made this 14th day of December, 2011, effective as of the January 1, 2012, by
and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and Anthony M. Sanfilippo, an individual (“Executive”), with respect
to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Amended and Restated Employment
Agreement dated March 1, 2011 (the “Agreement”), with Executive having a base
salary of Eight Hundred Forty Thousand Dollars ($840,000) per year.

On December 9, 2011, the Compensation Committee of the Board of Directors of the
Company increased the Executive’s base salary to Nine Hundred Thousand Dollars
($900,000) per year, effective January 1, 2012.

The Company and Executive desire to amend the Agreement to reflect Executive’s
new salary.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Nine Hundred
Thousand Dollars ($900,000) per year during each of the years of the Term;
payable in accordance with the Company’s regular payroll schedule from time to
time (less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings).
Executive shall not receive any compensation for services as a member of the
Company’s Board of Directors.”

2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

- 1 -

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 14th day of December, 2011, and effective as of January 1, 2012.

      EXECUTIVE   PINNACLE ENTERTAINMENT, INC.
 
 
/s/ Anthony M. Sanfilippo
  By: /s/ John A. Godfrey                                               
 
   
Anthony M. Sanfilippo
  John A. Godfrey, Executive Vice President, General Counsel and Secretary

- 2 -

 

2